Citation Nr: 1617968	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  11-29 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral cataracts, including as secondary to service-connected diabetes mellitus, type II, for accrued benefits purposes.

2.  Entitlement to service connection for esophageal cancer, including as secondary to Agent Orange exposure, for accrued benefits purposes.

3.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II, for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and her son


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1964 to April 1967.  The Veteran died on July [redacted], 2008 and the appellant is his surviving spouse.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

Although a Veteran's claim terminates with that veteran's death, a qualified survivor may carry on, to a limited extent, the deceased veteran's claim by submitting a timely claim for accrued benefits.  38 U.S.C.A. § 5121; Landicho v. Brown, 7 Vet. App. 42 (1994).  While an accrued benefits claim is separate from the Veteran's service connection claim filed prior to death, the accrued benefits claim is derivative of the Veteran's claim.  Thus, an appellant takes the Veteran's claim as it stood on the date of death, but within the limits established by law.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).  

In order for a claimant to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision. 38 U.S.C.A. §§ 5101(a), 5121(a); Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  Periodic monetary benefits authorized under laws administered by the VA to which a Veteran was entitled at the time of the veteran's death under existing ratings or decisions, or those based on evidence in the file at the date of death, and due to the veteran but unpaid will, upon the death of the veteran, be paid to the Veteran's spouse, children, or dependent parent.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000.  An application for accrued benefits must be filed within one year after the date of death.  38 C.F.R. § 3.1000(c), 3.152(b).

Here, the Veteran died in July 2008-shortly after he filed his February 2008 claim for benefits and in July 2008, his surviving spouse filed her application for Dependency and Indemnity Compensation (DIC), and Accrued Benefits.  Therefore, the Board finds that the appellant is eligible for accrued benefits.  

In December 2013, the appellant testified at a travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript has been associated with the Veterans Virtual VA claims folder.  

In September 2014, the Board remanded the matter for additional development.  The Board is satisfied there was substantial compliance with its remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); Dymant v. West, 13 Vet. App. 141 (1999).

The Board has not only reviewed the Veteran's physical claims file, but also the electronic record maintained in the Virtual VA system to ensure total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran's bilateral cataract disability was not related to his military service and was not due to or aggravated by the service-connected diabetes mellitus disability.
2.  The Veteran had active military service in the Republic of Vietnam and is presumed to have been exposed to Agent Orange and/or other herbicide agents.

3.  Esophageal cancer did not have its onset in service or within the first post-service year; and was not otherwise related to service, to include Agent Orange exposure.

4.  The Veteran had Type II diabetes mellitus for which he was prescribed insulin, an oral hypoglycemic and a restricted diet.  

5.  The Veteran's diabetes mellitus did not require the regulation of activities.


CONCLUSIONS OF LAW

1.  The Veteran's bilateral cataract disability was not incurred in or aggravated by active military service, and was not secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2.  Esophageal cancer was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

3.  The criteria for an increased rating higher than 20 percent have not been met on an accrued benefits basis.  38 U.S.C.A. §1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.1000, 4.119, Diagnostic Code (DC) 7913 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In a claim for an increased rating, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Here, the record shows that the Veteran was sent a VCAA letter in February 2008 which informed him that he needed to provide evidence of a worsening of his service connected disability.  The letter informed him of what is also needed to substantiate his claims for service connection.  The letter also informed him of the rating schedule, effective dates and how they are determined.  The Veteran was not afforded a VA examination before his time of death.  However, the Board finds that a request for a medical opinion is not permitted under 38 C.F.R. § 3.1000 (a) (in adjudicating accrued benefits cases, the record is closed as of the date of the Veteran's death and if a medical opinion is requested and obtained after the Veteran's death, it may not be considered).  

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist the Veteran and appellant.  Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A , or 38 C.F.R. § 3.159, and that the appellant will not be prejudiced as a result of the Board's adjudication of the claims.

II.  Service Connection 

Bilateral Cataracts

In order to obtain service connection under 38 U.S.C.A. §§ 1110, 1131 (West 2014) and 38 C.F.R. § 3.303(a) (2015) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013). 

Secondary service connection may be granted for disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2015).  The evidence must show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (holding that when aggravation of a non-service-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation).

Service treatment records are silent for any eye disabilities.  VA treatment records indicate that the Veteran had a diagnosis of bilateral cataracts and bilateral refractive error with presbyopia.  See February 2002, Eye Clinic Note; March 2007 Eye Consult Note.  No etiological opinions were noted in the VA outpatient treatment records. 

In a February 2010 correspondence, the appellant stated that "[s]tatistics show cataracts are 60% more likely [to] occur at a younger age and progress at a faster rate [with diabetes patients]," and cites to an internet article as her source.  She further stated that diabetes, if not properly treated, can cause cataracts and blindness.  

At the Board hearing, the appellant and her son testified that the Veteran's eye problems progressed after he had been diagnosed with diabetes.  They also testified that the Veteran believed that his cataracts were related to his diabetes.  

The Board has considered the appellant's statements regarding the etiology of the Veteran's bilateral cataracts disability.  However, the appellant has not asserted, nor has the evidence shown, that she is qualified and/or competent to give a medical opinion regarding the etiology of the Veteran's bilateral cataract disability.  The Board acknowledges the appellant's citation to an internet article on the complications of diabetes mellitus.  The article has been reviewed but is too general in nature to provide, alone, the necessary evidence to show that the Veteran's service-connected diabetes mellitus caused or aggravated the Veteran's bilateral cataracts.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  The medical treatise, textbook, or article must provide more than speculative, generic statements relevant to the claim but must discuss generic relationships with a degree of certainty for the facts of a specific case.  See Wallin v. West, 11 Vet. App. 509, 514 (1998).  The article in the current case does not address the facts of this specific case and thus is not entitled to any probative weight.

Unfortunately, the evidence that existed at the time of the Veteran's death did not demonstrate that service connection was warranted.  While a diagnosis of bilateral cataracts had been demonstrated at the time of his death, a link between that disability and an in-service injury and/or a service-connected disability had not been demonstrated.  

Given the lack of competent and credible evidence in support of the claim, the evidence was against a finding of a nexus between the Veteran's bilateral cataract disability and service and/or a service-connected disability at the time of his death and his claim would not have prevailed.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim for accrued benefits, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Esophageal Cancer

The appellant contends that the Veteran's esophageal cancer is a result of exposure to Agent Orange during service.  

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  If a veteran was exposed to Agent Orange during active service, presumptive service connection is warranted for certain specified diseases.  38 C.F.R. §§ 3.307, 3.309 (2015).  A veteran is presumed exposed to Agent Orange if he or she had active military, naval, or air service, in the Republic of Vietnam from January 9, 1962 through May 7, 1975, "unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii)(2015).

If a Veteran was exposed to Agent Orange during active service, service connection is presumed for the following disorders: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; type 2 diabetes; Hodgkin's disease ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), but excluding hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease; all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. §§ 3.307(a)(6), 3.309 (e) (2015).

The Agent Orange Act of 1991 requires that when the VA Secretary determines that a presumption of service connection based on herbicide exposure is not warranted for health outcomes, he must publish a notice of that determination, including an explanation of the scientific basis for the decision.  The Secretary's determination must be based on consideration of reports of the National Academy of Sciences (NAS) and all other sound medical and scientific information and analysis available to the Secretary.  38 U.S.C.A. § 1116(b) and (c).  In September 2011, NAS issued Veterans and Agent Orange: Update 2010 (Update 10).  Based on Update 10 and prior NAS reports, the Secretary determined that a presumption of service connection, based on exposure to herbicides in the Republic of Vietnam is not warranted for a list of health outcomes, to include, renal cancer (kidney and renal pelvis), cancers of the pleur, mediastinum, and other unspecified sites within respiratory system and intrathoracic organs.  

Here, the Veteran's DD-214 reflects that the Veteran received the Vietnam Campaign and Service medals.  Accordingly, he is presumed exposed to Agent Orange.  See 38 C.F.R. § 3.307(a)(6)(iii).  The Veteran was diagnosed with esophageal cancer in 2007.  This condition is not listed as a disease associated with exposure to certain herbicide agents under 38 C.F.R. § 3.309 (e).  Accordingly, entitlement to service connection on a presumptive basis is not warranted.  
In a February 2010 correspondence, the appellant stated that the Veteran's esophageal cancer was an adenocarcinoma, which is a soft tissue sarcoma.  She argues that since soft tissue sarcomas are included on the Agent Orange presumptive diseases list, the Veteran's esophageal cancer should be presumptively service connected.  The Board disagrees and continues its finding that presumptive service connection is not warranted for the Veteran's esophageal cancer.  38 C.F.R. §3.309(e) lists diseases found to be associated with herbicide exposure.  Soft tissue sarcomas are included and Note 1 provides examples of soft tissue sarcomas.  Esophageal cancer is not included in this list.  VA specifically set forth which cancers were associated with Agent Orange and other herbicide exposure, and in so doing did not include cancer of the esophageal cancer.  The 2006 Institute of Medicine (IOM) studies were found by VA to be inadequate and/or insufficient to support an association between esophageal cancer and Agent Orange.  In July 2007, the NAS issued an update.  With respect to esophageal cancer, NAS found that no new data had emerged to alter the conclusion that the cumulative evidence of an association between esophageal cancer and Agent Orange is inadequate or insufficient. See 75 Fed. Reg. 32540, 32543 (June 8, 2010).  Thus, VA has limited the respiratory cancers to those areas that it specifically listed under 38 C.F.R. § 3.309(e), not including esophageal cancer.

Notwithstanding the foregoing, the appellant may still establish service connection on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In order to obtain service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

In the case of any veteran who served for ninety (90) days or more during a period of war - a chronic disease becoming manifest to a degree of ten (10) percent of more within one (1) year from the date of separation from such service shall be considered to have been incurred in or aggravated by such service, notwithstanding there is no record evidence of such disease during the period of service.  
38 U.S.C.A. § 1112(a)(1) (West 2014).

Having thus determined that the Veteran has a current disability and exposure to Agent Orange while in service, the final question before the Board is whether the Veteran's esophageal cancer is related to active service.  Here, the Board finds that the evidence that does not establish a nexus between the Veteran's esophageal cancer and his claimed Agent Orange exposure.  

An October 2007 VA treatment note indicates that the Veteran reported suffering from hematemesis, dysphagia, weight loss and esophageal reflux symptoms for the previous 10 years.  He reported that he treated esophageal reflux symptoms with over the counter medications, such as Tums.  By December 2007, the Veteran was being treated for adenocarcinoma of the distal esophagus, stage II.  No etiological opinion was noted.  
 
A June 2008 treatment note from Wake Forest University Baptist Medical Center (Wake Forest) indicates that the Veteran reported abdominal pain following an esophagogastrectomy and a pyloraplasty.  It further noted that the esophageal cancer was becoming metastatic.  

Here, the evidence demonstrates that the Veteran developed esophageal cancer almost 40 years after his separation from service - well outside of the typical one-year presumptive period for specified chronic diseases, such as a malignant tumor.  The Board additionally notes that a significant lapse in time between service and the post-service documentation of a disability is a factor that tends to weigh against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Further, there is no competent evidence or opinion that even suggests that an etiological relationship exists between the claimed disability and service.  Post-service medical records represent the only evidence on file and none of those records reference symptomatology dating to service or any include any comment with respect to the etiology of any such condition.  

In essence, then, there is no competent evidence indicating the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service.

Given that there is no medical opinion of record which establishes a connection between the Veteran's esophageal cancer and service including due to herbicide exposure, the preponderance of the evidence is against the appellant's claim for service connection, and the claim must be denied.  As the preponderance of the evidence is against the appellant's claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A §5107 (West 2014).

Although the Board is certainly mindful and very appreciative of the Veteran's service on behalf of his country and is sympathetic with the appellant's loss of her husband, in light of the evidence that has been discussed, there simply is no basis upon which to grant service connection for the esophageal cancer. 

III.  Rating Criteria 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1 (2015).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafarth v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

IV.  Increased Rating for Diabetes Mellitus

Prior to the Veteran's death, he had been assigned a 20 percent rating for his diabetes mellitus. 

Diabetes mellitus is rated under DC 7913.  A 20 percent evaluation is assigned for diabetes mellitus requiring insulin, and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 40 percent evaluation is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent evaluation is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent evaluation is assigned for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year o weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  

The Board notes that "regulation of activities" is defined in the rating criteria for a 100 percent disability rating under Diagnostic Code 7913 as "avoidance of strenuous occupational and recreational activities."  Id.  Although not specified in the rating criteria, the Board finds that this definition also applies to the "regulation of activities" discussed in the 40 percent and 60 percent disability ratings under Diagnostic Code 7913.  Additionally, the Board notes that medical evidence is required to show that occupational and recreational activities have been restricted. See Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007). 

Further, in light of the conjunctive "and" in the criteria for a 40 percent disability rating under Diagnostic Code 7913, all criteria must be met to establish entitlement to a 40 percent rating.  See, e.g., Heuer v. Brown, 7 Vet. App. 379, 385 (1995) (holding that criteria expressed in the conjunctive are connected by "and"); Malone v. Gober, 10 Vet. App. 539 (1997) (construing "and" as conjunctive in a statute); cf. Johnson v. Brown, 7 Vet. App. 95, 97 (1994) (holding that "or" in the rating criteria shows that each is an independent basis for granting that rating).

Upon review of all the evidence of record, both lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran's service-connected diabetes mellitus did not more nearly approximate a rating in excess of 20 percent for the entire rating period on appeal.

An October 2007 VA treatment note indicates that the Veteran's diabetes is "generally doing relatively well and occasionally he is perhaps a little more shaky from low sugar and this may well be related to the [Veteran's] weight loss."  
A December 2007 treatment note from Wake Forest University Baptist Medical Center (Wake Forest) indicates that the while the Veteran was hospitalized for his esophageal cancer related treatment, adjustments would be made to the Veteran's diabetic medication.  Specifically, the Veteran would need to start insulin therapy while he was unable to take oral hyperglycemic agents.  It was noted that the Veteran's blood sugar levels did not reach above 262.  

A January 2008 treatment note from Wake Forest indicates that the Veteran had taken himself off of diabetic medication and that his blood sugar levels had been well controlled.  He reported that his blood sugar levels ranged from 60 to 200.  The Veteran was to be placed on a sliding scale insulin while admitted for esophageal cancer related treatment.

On a March 2008 VA Form 21-4138, the Veteran stated that his blood sugar readings ranged from a low 82 to a high 325 and was given insulin shots while hospitalized for his esophageal cancer treatment.  

A June 2008 treatment note from Wake Forest indicates that the Veteran checked his blood sugar before each meal and was placed on moderate intensity sliding scale.  

At the Board hearing, the appellant testified that the Veteran had to maintain a specific diet and was on oral medication until the esophageal cancer treatment prevented him from swallowing.  She also testified that prior to the chemotherapy, the Veteran was able to "pretty much be on the normal schedule as a normal person."  She stated that he was active outside and only had to take occasional breaks.

Based on the evidence of record, the Board finds that the Veteran's diabetes required both insulin and an hypoglycemic agent and a restricted diet, but had not been shown to require the regulation of activities -the presence of which is necessary for 40 percent rating.  In that regard, none of the treatment records indicated that the Veteran's activities were regulated per doctor's orders.  In fact, the appellant testified that prior to the Veteran being hospitalized for his non-service-connected esophageal cancer, he lived a relatively active lifestyle.  His activities only became limited due to his cancer treatment and not his diabetes symptoms.  For these reasons, the Board finds that the weight of the evidence currently of record does not demonstrate that the Veteran required regulation of activities as a result of his diabetes mellitus disability as contemplated for the next higher 40 percent rating or a 60 percent evaluation under Diagnostic Code 7913.

The Board notes that in a March 2008 VA Form 21-4138, the Veteran reported that he had 3 hospital stays and had to receive insulin shots.  However, as noted above, the Veteran was hospitalized for esophageal cancer related treatment and received insulin shots in lieu of hyperglycemic agents, due to difficulty in swallowing.  

Since the Veteran's activities were not regulated; he did not experience ketoacidosis or hypoglycemic reactions requiring hospitalization; and he not require twice a month visits to a diabetic care provider, he was not entitled to a rating higher than 20 percent.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]; see also Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned].

V. Additional Consideration  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected diabetes mellitus disability is inadequate.  Here, the record reflects that the Veteran treated his diabetes with insulin and hypoglycemic agents which are both contemplated by the rating schedule.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Lastly, a discussion of a total disability rating based on individual unemployability is not required because the evidence of record does not illustrate that the Veteran's service-connected diabetes prevented him from obtaining and/or maintaining gainful employment; nor had the Veteran so contended.  

	(CONTINUED ON NEXT PAGE)







ORDER

Entitlement to service connection for bilateral cataracts, including as secondary to service-connected diabetes mellitus, type II, for accrued benefits purposes, is denied.

Entitlement to service connection for esophageal cancer, including as secondary to Agent Orange exposure, for accrued benefits purposes, is denied.

Entitlement to a rating in excess of 20 percent for service-connected diabetes mellitus is denied, for accrued benefits purposes, is denied.





______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


